Title: To Benjamin Franklin from Dorothea Blunt, [24 May 1772]
From: Blunt, Dorothea
To: Franklin, Benjamin


Dear Sir
Streatham Sunday 2 o Clock [May 24, 1772]
I promis’d you to meet your agreable friend on Tuesday in Craven Street, and myself the pleasure of seeing both you and that Lady, but an express arriv’d this day from Odiham with the disagreable news of My Brother Walters little James being ill of a sore throat and fever. My Brother set out to go to him before I cou’d conquer some scruples that held my tongue when I wish’d to say I will accompany you, but the moment it became impossible I overcame them and immediately resolv’d to set out in the machine tomorrow Morning. I shou’d rejoice that it suited you to go the same road so soon, not only because I shou’d like to go with you, but shou’d be inform’d of some little remedy that I might prevail on his father to administer tho not prescrib’d by Dr. Mentrik [?] nor approv’d by him. Do you know where some more of the same sort of american bisquits that you sent to Sir Charles, are to be procured because I am requested to send to a friend in the country? If you do I shall be much oblig’d to you to send Miss Henckell word, who will be in Fenchurch Street. Remember me to Mrs. Stevenson and the family belonging to her and believe me dear Sir your affectionate and oblig’d friend
D: Blunt
 
Addressed: Doctor Franklin / Craven Street / Strand
